_____________

                                    No. 95-3924MN
                                    _____________


Music Cafes, Inc., doing                 *
business as Arnold's Hot Roxx            *
Music Cafe,                              *
                                         *
              Appellant,                 *
                                         *   On Appeal from the United
     v.                                  *   States District Court
                                         *   for the District
                                         *   of Minnesota.
City of Edina; Kenneth E.                *
Rosland; Fred Richards; Peggy            *   [TO BE PUBLISHED.]
Kelly; Jane Paulus; Glenn                *
Smith; and Jack Rice,                    *
                                         *
              Appellees.                 *

                                    ___________

                     Submitted:      October 23, 1996

                           Filed:   November 5, 1996
                                    ___________

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                                ___________

PER CURIAM.


     This is an action under 42 U.S.C. § 1983 in which the plaintiff, the
operator of a combination food court and dance hall, claims that the
defendants, the City of Edina, Minnesota, and others, were motivated by
racial prejudice when they placed conditions upon the plaintiff's permit
to hold dances.      The District Court1 granted summary judgment for the
defendants, and




     1
     The Hon. David S. Doty, United States District Judge for the
District of Minnesota.
the plaintiff appeals.


     We affirm, substantially for the reasons given in the opinion of the
District Court.   In our view, there is no substantial evidence in this
record of racial motivation on the part of those who made the decision to
subject plaintiff's permit to the conditions complained of - that no
smoking be allowed, and that patrons' hats be checked at the door.


     Affirmed.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-